By the Court,
Sanders, C. J.:
This is an appeal from an order of the court below sustaining respondent’s objection to the hearing of appellant’s motion for a new trial, which said objection *429is based solely upon the ground that the notice of intention to move for a new trial was not filed within the time prescribed by section 5323 of the Revised Laws.
Appellant contends that the notice of intention to move for a new trial was filed within the time as prescribed by the statute for the reason that no notice of the decision of the court was served upon appellant before the filing of his notice of intention to move for a new trial. It is the contention of counsel for appellant that the “notice” of decision, as contemplated and required by section 5323 of the Revised Laws, is “written notice.” In other words, it is their contention that, •notwithstanding appellant had knowledge of the court’s decision, he had the right to wait for a notice in writing of the decision from the adverse party before giving notice to his intention to move for a new trial.
In an opinion filed contemporaneously herewith, in the case of Studebaker Bros. Co. of Utah, v. A. B. Witcher, A. Jurich, George A. McDonald, and Bartley Smithson (No. 2399) 45 Nev. 376, the majority of this court is not in accord with appellant’s position. For the reasons stated in the concurring opinion therein, we affirm the order of the lower court sustaining respondent’s objection to the appellant’s motion for a new trial.
It is so ordered.